    Case 1:21-cv-00030-CFC Document 78 Filed 02/03/21 Page 1 of 2 PageID #: 19




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

    OMEGA PATENTS, LLC,                        )
                                               )
                 Plaintiff,                    )
                                               )
      v.                                       ) C.A. No. 21-030-CFC
                                               )
    BAYERISCHE MOTOREN WERKE                   )
    AG and BMW OF NORTH AMERICA,               )
    LLC,                                       )
                                               )
                 Defendants.                   )

                                      STIPULATION

           Plaintiff Omega Patents, LLC and Defendant BMW of North America,

    LLC 1 hereby stipulate and agree, subject to the approval of the Court, that the

    deadline for submission of a Local Rule 81.2 statement is extended by 7 days to

    February 10, 2021.




1
 Defendant Bayerische Motoren Werke AG has not been served with the
complaint, has not entered an appearance in the case, and has not waived its right
to contest sufficiency of process and service of process (if/when effected), lack of
personal jurisdiction, and any other such arguments as it may deem appropriate.
This stipulation is agreed to by Omega Patents, LLC and BMW of North America,
LLC only.
Case 1:21-cv-00030-CFC Document 78 Filed 02/03/21 Page 2 of 2 PageID #: 20




/s/ Stephen B. Brauerman                /s/ Andrew E. Russell
Stephen B. Brauerman (No. 4952)         Karen E. Keller (No. 4489)
Ronald P. Golden, III (No. 6254)        Andrew E. Russell (No. 5382)
BAYARD, P.A.                            SHAW KELLER LLP
600 N. King Street                      I.M. Pei Building
Suite 400                               1105 North Market Street, 12th Floor
Wilmington, DE 19801                    Wilmington, DE 19801
(302) 655-5000                          (302) 298-0700
sbrauerman@bayardlaw.com                kkeller@shawkeller.com
rgolden@bayardlaw.com                   arussell@shawkeller.com
Attorneys for Plaintiff Omega           Attorneys for Defendant BMW of
Patents, LLC                            North America, LLC

Dated: February 3, 2021


     SO ORDERED this               day of February, 2021.

                                     _________________________
                                      United States District Judge




                                    2
